CRAIN, J.,
concurring.
|rThe notifications required by Louisiana Revised Statute 9:392A were enacted to comply with federal legislation enacted in 1996 that, in relevant part, mandated certain measures to improve the effectiveness of child support enforcement programs administered by the states. See 42 U.S.C.A. 666(a)(5); see also Spaht, Who’s Your Momma, Who Are Your Daddies? Louisiana’s New Law of Filiation, 67 La. L. Rev. 307, 320, 324 (2007). On their face, the disclosures appear to be intended to inform a putative father of his rights before he signs an act of acknowledgement, as well as the obligations and other legal consequences that will arise thereafter. However, as pointed out in the opinion, Section 9:392 does not require that the acknowledgment contain a recitation of the disclosures or otherwise confirm that the disclosures were provided by the Notary. In my opinion, the failure of a Notary to make the disclosures affects the validity of the instrument only insofar as that fact might be supportive, although not determinative, of a claim seeking to annul the act of acknowledgment on grounds of fraud, duress, or mistake pursuant to Subsection 9:392A(7)(b). See also La. R.S. 9:406B(1) (effective August 1, 2016). The disclosures, or lack thereof, may be an element of proof in such an action.
Here, the parties do not dispute that the donation containing the acknowledgment is an authentic act. As such, the instrument constitutes full proof of its contents and is clothed with a presumption of genuineness. See La. Civ. Code art. 1835; Bank of New York Mellon v. Smith, 15-0530 (La. 10/14/15, 11), 180 So.3d 1238, 1245 n.5. As the party attacking the validity of the acknowledgment, Shropshire had the burden of proving fraud, duress, or mistake. See La. R.S. 9:392A(7)(b); Couvillion v. Couvillion, 03-2006 (La.App. 1 Cir. 6/25/04), 886 So.2d 474, 475, writ denied, 04-1892 (La. 10/29/04), 885 So.2d 596 (burden of proof placed on party attacking authentic act). The evidence presented at the hearing did not establish whether the Notary complied with the disclosure requirements of Section 9:392A. This absence of evidence is not sufficient to satisfy Shropshire’s burden of proving the invalidity of the acknowledgment under Subsection 9:392A(7)(b). The trial court did not err in denying Shropshire’s claim.